DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-21-22 has been entered. 
Claims 2, 3, 6, 8-12, 18, 20-22, 27 have been canceled. Claims 28-32 have been added. Claims 1, 4, 5, 7, 13-17, 19, 23-26, 28-32 are pending and under consideration. 
Applicant's arguments filed 7-21-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
New matter
The amendment to the specification filed 7-21-22 is new matter. The amendment of paragraph 102 incorporates 3 sentences cited from WO 2001/058494 cited in paragraph 24 of the original disclosure. The 3 sentences say adenovirus can be derived from any serotype and amplified from serotypes 1-51 or from any serotype from any source and specifically sets forth subgroups. While these adenoviral serotypes were known at the time of filing, applicants’ original disclosure failed to acknowledge the importance of enumerating serotypes of adenovirus or that those three sentences in WO 2001/058494 were essential to the invention. Next, the amendment picks a single sentence from Sutanto (2005) to add to paragraph 112 that discusses the concept of ubiquitous promoters used in combination with AAV for subretinal administration for transduction of retinal pigmented cells and photoreceptors. While Sutanto was cited by applicants, the sentence incorporates material to the specification is essential to the invention because it describes a specific combination of elements used for transducing RPE cells in vivo. Likewise, the amendment picks a sentence to add from Zhang (2004) compares expression using CMV promoter to tissue specific promoters. While Zhang was cited by applicants, the sentence leading up to Zhang states: “Promoters can be selected to target preferential gene expression in a target tissue”. As amended, the sentence selected by applicants taught away from using tissue-specific promoters. It was not readily apparent from the original disclosure that applicants thought use of ubiquitous promoters was essential to the invention. Therefore, the amendments to the specification are new matter. 
There was an overall unpredictability of gene therapy (Hammond, Hammond), specifically eye gene therapy (Borras), the role of ELOVL2 in the treatment of eye disease (Bennett), and the combination of vector, route of administration, and promoter required to treat AMD using gene therapy (Moore) (see 112/1st enablement rejection of record). Since the claims are drawn to gene therapy, changing the specification to elaborate on elements required for gene therapy is new matter because it is an attempt to overcome the unpredictability after the fact.
Written description requires more than a mere statement that any well-known means for achieving gene therapy are part of the invention; what is required is a description of the specific combination of gene therapy elements required to treat AMD. It is not sufficient to define the therapy solely by its principal biological property, i.e. administering AAV encoding ALVOL2 to the eye of a patient with AMD, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of the specific combination of vector, promoter, route of administration and dosage that is a “therapeutically effective amount”. Naming a method generically known to exist and listing generic vectors and a variety of references within the realm of gene therapy without describing the specific combination of vector, promoter, route of administration and dosage that is a “therapeutically effective amount” required to treat AMD is not a description of that method. Thus changing the specification to elaborate on the specific combination of elements that are essential to the invention is new matter because it is an attempt to describe that specific combination after it was realized. 

Enablement
Claims 1, 4, 5, 7, 13-17, 19, 23-26 remain and claims 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, ameliorating an age-related eye disease or condition comprising administering an effective amount of at least one demethylation agent to a subject in need of treatment (Parent application 16/424974, now Patent 10632211), does not reasonably provide enablement for treating ADM by administering a nucleic acid sequence encoding ELOVL2 injected into the eye of a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims and scope
Claim 1 is drawn to a method of treating age-related macular degeneration (AMD) in a mammal, the method comprising: 
injecting a therapeutically effective amount of a formulation comprising an adenoassociated viral (AAV) vector encoding an ELOVL2 enzyme into the eye of a mammal that has AMD, such that the AMD is treated. 
Claim 16 is drawn to a method of treating age-related macular degeneration (AMD) in a mammal, the method comprising: 
Intraocularly injecting a therapeutically effective amount of a formulation comprising an adenoassociated viral (AAV) vector encoding an ELOVL2 enzyme into the eye of a mammal that has AMD, such that the AMD is treated. 
The subject is a mammal that has AMD. Claims 1 and 16 have the same scope because “intraocular” injection as required in claim 16 is “into the eye” as required in claim 1 (and later in claim 16). 
AMD in claims 1 and 16 encompasses wet and dry age-related macular degeneration. Wet AMD is caused by excess blood vessel growth under the macula of the retina and blood leakage into the retina. 
State of the art/unpredictability/level of skill
The state of the art of gene therapy was unpredictable. Hammond (2018/0010148, filed 2-13-13) taught AV9 but not AAV5 functioned in delivering a therapeutic gene to treat cardiovascular disease (pg 10-11, Example 1, para 148). Hammond taught intramuscular but not intravascular or intraretinal delivery of AAV had the desired effect (pg 11-12, para 163, “Promoter vs Target tissue). “[S]uccess in rodents, due to their relative immune tolerance, does not always predict success in humans” (pg 15, para 193). The biodistribution of AAV and targeting in dogs, pigs, and primates was unpredictable as evidenced by applicants on pg 17, paragraph 215, which states immune responses to AAV are not important in rats, but biodistribution of AAV may be affected by immune responses to AAV in dogs, pigs, and other primates. Hammond (2015/0118287) states intramuscular but not intravascular or intraretinal delivery of AAV.tet caused decreased regulated expression (pg 12, paragraph 172) of which confirms the unpredictability of the combination of promoter, vector and route of delivery required to obtain the desired effect in the desired tissue of interest. Therefore, the state of the art at the time of gene therapy was that the route of administration, vector, promoter, or level of expression required to target a specific tissue of interest such that a desired clinical effect was obtained using gene therapy was unpredictable.  
More specifically, the state of the art of gene therapy of the eye was unpredictable as shown by Borras (Asia Pac J Ophthalmol 2017, Vol. 6, No. 1, pg 80-93) who discussed glaucoma gene therapy and teaches: “gene therapy has expanded from the original concept of replacing the mutated gene causing the disease to the use of genes to control nonphysiological levels of expression or to modify pathways known to affect the disease” (abstract). Applicants do not teach ELOVL2 is mutated in subjects with eye disease or that replacement therapy treats such a deficiency. Applicants do not teach ELOVL2 is used to “control nonphysiological levels of expression or to modify pathways known to affect the disease”. Borras teaches retinal ganglion cells (RGCs) “are the preferred neuroprotective site in glaucoma” (pg 2, line 7). However, applicants do not teach any route of administration “into the eye” (“intravitreal, subretinal, subconjunctival, subtenon, or posterior juxtascleral” claim 5) provide adequate targeting to the RGCs required for treatment. 
Most specifically, the combination of vector, route of administration, and promoter required to treat AMD using gene therapy was unpredictable. Moore (Expert Opinion on Biological Therapy, 2017, Vol. 17, No. 10, pg 1235-1244) discussed gene therapy for age-related macular degeneration (AMD). Various vectors (pg 1235, “Introduction to viral vectors”) and routes of administration (pg 1237, “Methods of introducing viral vectors to the eye”) were known in the art; however, “key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector and serotype (which determine the percentage of cells that are transduced), as well as the promoter used to drive expression of the transgene” (pg 1242, col. 1, last full paragraph). Accordingly, the combination of vector, route of administration, and promoter required to treat AMD using gene therapy was unpredictable. 
Furthermore, the role of ELOVL2 in the treatment of eye disease was unpredictable. Bennett (Mol. Ther. 2017, Vol. 25, No. 5, pg 1076-1094) taught the genes associated with retinal disease (pg 1077, col. 1, https://sph.uth.edu/retnet/sum-dis.htm#A-genes). ELOVL2 is not on the list. In fact, applicants fail to correlate any ELOVL2 gene anomaly to any disease condition in humans. Table 2 of Bennett (pg 1080) describes the target genes for current gene therapy; the strategies for each are mostly “augmentation” of the deficient gene (RPE65, CHM, CNGB3, RS1, MERTK, MYO7A, ABCA4, ND4) along with an s-Flt decoy receptor, ChR2 “optogenetics”, and VEGF inhibition. The route of delivery is limited to subretinal or intravitreal injection. In the case of intravitreal injection of a vector encoding RS1, “Intravitreal delivery is possible in this disease due to the diffusability of the secreted protein through the retina” (pg 1089, col. 1, line 6-8). Applicants do not teach ELOVL2 is capable of diffusing through the retina as required by Bennett. The specification does not teach ELOVL2 deficiency is related to retinal disease or that administering ELOVL2 resolves retinal disease or teach the amount of ELOVL2 required to treat retinal disease. Accordingly, the role of ELOVL2 in the treatment of eye disease was unpredictable. 
Teachings in the specification 
Pg 2, para 5 & 6, teach ELOVL2 shows increased methylation as humans age and that low ELOVL2 has been linked to low DHA which has been linked to age-related macular degeneration and other retinal degenerative diseases. The specification does not teach low ELOVL2 causes any eye disease. 
Pg 29, para 112, and pg 30, para 114, discuss vectors for retinal gene transfer but does not teach the amount of ELOVL2 required to treat AMD or any other eye disease or correlate the teachings of Auricchio, Martin, Ali, Hennig, Smith, Broderick, Chen, Rex, Dinculescu, Hum, Bennett, or Hauswirth to the specific combination of vector, promoter, route of administration, and level of expression required to deliver ELOVL2 such that a therapeutic or prophylactic effect against AMD or any other eye disease will be obtained. 
The specification describes knocking out the ELOVL2 in mice but do not correlate the mice to AMD or teach low levels of ELOVL2 cause AMD. Applicants do not teach whether the ELOVL2 gene in humans is mutated or disrupted or linked to any disease condition. The specification does not teach the knockout mice have AMD or are more prone to AMD. 
The specification suggests administering a vector encoding ELOVL2 to treat the ELOVL2 knockout mice to rescue the expression of ELOVL2 in the eye. Applicants’ discussion is prophetic. The specification does not teach treating AMD in the mice. 

The specification does not enable treating age-related macular degeneration (AMD) in a mammal as required in claim 1, 7, 16, 19. Applicants’ disclosure and arguments fail to address the overall unpredictability of gene therapy (Hammond, Hammond), the unpredictability of eye gene therapy (Borras), the unpredictable role of ELOVL2 in the treatment of eye disease (Bennett), or the unpredictability of the combination of vector, route of administration, and promoter required to treat AMD using gene therapy (Moore). More specifically, applicants teach ELOVL2 decreases as humans age, but applicants do not teach: 
i) low levels of ELOVL2 cause AMD; 
ii) increasing ELOVL2 treats AMD; 
iii) the amount of ELOVL2 required for treating AMD; 
iv) the amount of AAV encoding ELOVL2 required to obtain a “therapeutically effective formulation” or the [undisclosed] amount of ELOVL2 required for treating AMD;
v) provide any guidance that injecting AAV encoding ELOVL2 into the eye can deliver ELOVL2 to the retina, specifically retinal progenitor cells, in an amount that causes light-sensitive cells of the macula to be repopulated which is required to treat AMD; 
vi) the specific promoter required to obtain the [undisclosed] amount of ELOVL2 expression in the retina using AAV; 
vii) treating wet AMD as encompassed by claims 1 and 16; or
viii) treating dry AMD as encompassed by claims 1 and 16 and specifically set forth in claims 7 and 19.
Given the teachings in the specification taken with the guidance in the specification and the prophetic example of administering a vector encoding ELOVL2 to the eye of a ELOVL2 knockout mouse and the suggestion of injecting AAV encoding ELOVL2 into the eye of a mammal with AMD, it would have required those of skill undue experimentation to determine whether any increase in ELOVL2 in the eye using intraocular delivery and promoter would treat AMD as required by claims 1 and 16 and specifically dry AMD in claims 7, 19. In turn, the “therapeutically effective amount” of such a formulation was and remains unknown because there is inadequate evidence that ANY amount of the formulation would treat AMD. 
Response to arguments
Applicants’ discussion of the amendment to the specification and a potential written description rejection is noted but does not relate to the enablement rejection. 
Applicants argue Using AAV vectors is disclosed on pg 29, para 112, and pg 30, para 114 but the specification does not address the unpredictability of gene therapy, specifically eye gene therapy, and the role of ELOVL2 in eye disease. The specification and art do not teach that low ELOVL2 causes AMD. The art does not teach administering ELOVL2 treats AMD. The research done by applicants simply indicates ELOVL2 decreases with age; there is inadequate evidence that ANY amount of the formulation would treat AMD. 
Applicants’ discussion of the CMV promoter is noted but is not part of the claimed invention. 
Applicants’ discussion of the Second Declaration by Dr. Chavez (7-23-21) on pg 11-12 of the response is noted but is not persuasive. Paragraph 3 teaches subretinal injection of an AAV8-HRCMVT-CV4 vector in an aging mouse model of eye disease improved photoreceptor function, retinal function. However, applicants’ argument and the Declaration fail to acknowledge the unpredictability in the art. Picking and choosing the specific combination of elements required to achieve treatment after the fact under such unpredictability is not an enabling disclosure in this case. Changing the specification to accommodate for the specifics lacking in the original disclosure is not an example of an enabling original disclosure. Furthermore, the Declaration is limited to a ubiquitous CMV promoter while the claims are not; the Declaration is limited to subretinal disclosure but the claims are not; the Declaration is limited to AAV8 but the claims are not. The specification and the Declaration do not correlate AAV8 to any other AAV vector as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate the constitutive CMV promoter to any other promoter as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate subretinal injection to intravitreal, subconjunctival, subtenon, or posterior juxtascleral administration as broadly encompassed by claims 1, 5, 16, 20. The specification and the Declaration do not correlate the “aging mouse model of eye disease” used in the Declaration to AMD as required in claims 1 and 16. Accordingly, the claims are not commensurate in scope with the Declaration, and the combination of reagents described in the Declaration was not reasonably disclosed in the original specification. 

Written Description
Claims 1, 4, 5, 7, 13-17, 19, 23-26 remain and claims 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims, their scope, the state of the art, level of skill, and the teachings in the specification are described above. 
The unpredictability of gene therapy (Hammond, Hammond), the unpredictability of eye gene therapy (Borras), the unpredictable role of ELOVL2 in the treatment of eye disease (Bennett), and the unpredictability of the combination of vector, route of administration, and promoter required to treat AMD using gene therapy (Moore) is discussed above. Accordingly, Hammond cannot be relied upon for written description of any gene therapy; Borras cannot be relied upon for written description of any eye gene therapy; Bennett cannot be relied upon for the role of ELOVL2 in the treatment of eye disease; and Moore cannot be relied upon for the combination of vector, route of administration, and promoter required to treat AMD using gene therapy. 
Applicants’ disclosure and arguments fail to address the overall unpredictability of gene therapy (Hammond, Hammond), the unpredictability of eye gene therapy (Borras), the unpredictable role of ELOVL2 in the treatment of eye disease (Bennett), or the unpredictability of the combination of vector, route of administration, and promoter required to treat AMD using gene therapy (Moore). More specifically, applicants teach ELOVL2 decreases as humans age, but applicants do not teach: 
i) low levels of ELOVL2 cause AMD; 
ii) increasing ELOVL2 treats AMD; 
iii) the amount of ELOVL2 required for treating AMD; 
iv) the amount of AAV encoding ELOVL2 required to obtain a “therapeutically effective formulation” or the [undisclosed] amount of ELOVL2 required for treating AMD;
v) provide any guidance that injecting AAV encoding ELOVL2 into the eye can deliver ELOVL2 to the retina, specifically retinal progenitor cells, in an amount that causes light-sensitive cells of the macula to be repopulated which is required to treat AMD; 
vi) the specific promoter required to obtain the [undisclosed] amount of ELOVL2 expression in the retina using AAV; 
vii) treating wet AMD as encompassed by claims 1 and 16; or
viii) treating dry AMD as encompassed by claims 1 and 16 and specifically set forth in claims 7 and 19.
The guidance in the specification taken with the prophetic example of administering a vector encoding ELOVL2 to the eye of a ELOVL2 knockout mouse and the suggestion of injecting AAV encoding ELOVL2 into the eye of a mammal with AMD, is inadequate guidance to indicate applicants were reasonably in possession of a increase in ELOVL2 in the eye using intraocular delivery such that AMD would be treated as required by claims 1 and 16 and specifically dry AMD in claims 7, 19 because the specific combination of elements required to do so was not reasonably evident from the original disclosure. In turn, the “therapeutically effective amount” of such a formulation was unknown because there is inadequate evidence that ANY amount of the formulation would treat AMD since the “aging” model used in the Declaration does not necessarily correlate to AMD. 
Since the time of filing, the Second Declaration by Dr. Chavez filed 7-23-21 teaches subretinal injection of an AAV8-HRCMVT-CV4 vector in an aging mouse model of eye disease improved photoreceptor function, retinal function (paragraph 3). However, the specification does not provide adequate written description for using AAV8 or the CMV promoter, and the claims are not limited to using an AAV8 vector or the CMV promoter. The specification and the Declaration do not correlate AAV8 to any other AAV vector, any other viral vector or plasmid as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate the constitutive CMV promoter to any other promoter as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate subretinal injection to intravitreal, subconjunctival, subtenon, or posterior juxtascleral administration as broadly encompassed by claims 1, 5, 16, 20. The specification and the Declaration do not correlate the “aging mouse model of eye disease” to AMD as required in claims 1 and 16. Accordingly, the claims are not commensurate in scope with the Declaration, and the combination of reagents described in the Declaration lacks written description in the original specification. 
An adequate written description of a method of treating AMD by intraocular injection of a vector encoding ELOVL2 requires more than a mere statement that it is part of the invention and reference to a potential method for performing it; what is required is a description of the reagents required to successfully perform the method. It is not enough to define the method solely by its principal biological property, i.e. treating AMD by intraocular injection of a vector encoding ELOVL2, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of the specific combination of the vector/promoter/route of intraocular administration required to treat AMD. Also, naming a method and vector generically known to exist, in the absence of knowledge as to what specific combination of vector/promoter/route of intraocular administration will treat AMD, is not a description of that material. Thus, claiming all methods of increasing ELOVL2 by any intraocular injection of any vector encoding ELOVL2 operably linked to any promoter to treat AMD without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
Response to arguments
Applicants argue the specification has been amended to incorporate the specific combination of elements that provide a therapeutically effect formulation of AAV encoding ELOVL2 required for treating AMD. Applicants’ arguments are not persuasive. Picking and choosing the specific combination of elements required to achieve treatment after the fact is an indication of a lack of written description because of the unpredictable nature of using ELOVL2 for eye therapy and using gene therapy. Changing the specification to accommodate for the specifics lacking in the original disclosure is not an example of written description. Furthermore, the Declaration filed 7-23-21 is limited to a ubiquitous CMV promoter while the claims are not; the Declaration is limited to subretinal disclosure but the claims are not; the Declaration is limited to AAV8 but the claims are not and the specification does not disclose AAV8. The specification and the Declaration do not correlate AAV8 to any other AAV vector as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate the constitutive CMV promoter to any other promoter as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate subretinal injection to intravitreal, subconjunctival, subtenon, or posterior juxtascleral administration as broadly encompassed by claims 1, 5, 16, 20. The specification and the Declaration do not correlate the “aging mouse model of eye disease” used in the Declaration to AMD as required in claims 1 and 16. Accordingly, the claims are not commensurate in scope with the Declaration, and the combination of reagents described in the Declaration was not reasonably disclosed in the original specification. 
Applicants’ citation of the MPEP is noted but is not persuasive for reasons set forth above.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 7, 13, 14, 16, 17, 19-21, 23-27 under 35 U.S.C. 103 as being unpatentable over Boyd (Gene Therapy, 2016, Vol. 23, pg 548-556) in view of Bellini (Diabetologia, 2018, Vol. 61, pg 1780-1793) has been withdrawn. The combined teachings of Boyd and Bellini taught administering an AAV encoding ELOVL2 to a dog after vitrectomy but did not contemplate administering AAV encoding ELOVL2 into the eye of a mammal that has AMD such that the AMD is treated as newly required in claims 1 and 16. The role of ELOVL2 in the treatment of eye disease was unpredictable as demonstrated by Bennett (Mol. Ther. 2017, Vol. 25, No. 5, pg 1076-1094) who taught the genes associated with retinal disease (pg 1077, col. 1, https://sph.uth.edu/retnet/sum-dis.htm#A-genes). ELOVL2 is not on the list of genes associated with eye disease. 
The rejection of claims 1-5, 7, 13, 14, 16, 17, 19-21, 23, 24, 26, 27 under 35 U.S.C. 103 as being unpatentable over Ghazi (Hum Genet, 2016, Vol. 135, pg 327-343) in view of Bellini (Diabetologia, 2018, Vol. 61, pg 1780-1793) has been withdrawn. The combined teachings of Ghazi and Bellini taught administering an AAV encoding ELOVL2 to a monkey or human after vitrectomy but did not contemplate administering AAV encoding ELOVL2 into the eye of a mammal that has AMD such that the AMD is treated as newly required in claims 1 and 16. The role of ELOVL2 in eye disease was unpredictable for reasons set forth by Bennett above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xue (Eye, 2017, Vol. 31, pg 1308-1316) administered AAV encoding CMH to humans subretinally after vitrectomy (pg 1309, “subretinal injection”). The promoter was a chicken β-actin promoter (ubiquitous). 
Zhang (WO 2019241728) taught administering a vector encoding ELOVL2 to the eye for treatment – the earliest effective filing date was June 15, 2018, the filing date of 62/685768, which is after applicants’ earliest effective filing date of June 11, 2018. 
Rakoczy (Lancet, 2015, Vol. 386, pg 2395-2403) described a phase 1 gene therapy trial in humans with AMD using AAV encoding FLT1 injected subretinally. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632